Citation Nr: 0928504	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to June 1956 
and October 1956 to September 1957.  He died in July 2003.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

This case was previously before the Board in January 2008 and 
October 2008 when it was remanded for further development.  
In May 2009, the Board requested an expert Veteran's Health 
Administration (VHA) medical opinion in this case.  In July 
2009, the Board received a response from the VHA.

The Board notes that in October 2008, the appellant's claims 
of entitlement to special monthly death pension based on the 
need for regular aid and attendance, entitlement to a 
compensable evaluation for scar, pilonidal cyst, for accrued 
purposes, entitlement to service connection for eczema for 
accrued purposes, and entitlement to service connection for 
schizophrenia, paranoid, for accrued purposes, were remanded 
for the appellant to be issued a Statement of the Case (SOC).  
Subsequently, in February 2009, the appellant was issued an 
SOC regarding these claims.  However, the appellant did not 
file a substantive appeal regarding these issues and, 
therefore, the issues of entitlement to special monthly death 
pension based on the need for regular aid and attendance, 
entitlement to a compensable evaluation for scar, pilonidal 
cyst, for accrued purposes, entitlement to service connection 
for eczema for accrued purposes, and entitlement to service 
connection for schizophrenia, paranoid, for accrued purposes 
are not before the Board.


FINDING OF FACT

In June 2009, VA was notified that the appellant died in 
February 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board does not have 
jurisdiction over the appeal.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) in San Juan.  



ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


